 468DECISIONSOF NATIONALLABOR RELATIONS BOARDKaiser Foundation Hospitals;The Permanente MedicalGroup;and Kaiser Foundation Health Plan andAlsam G. SmallDECISIONSTATEMENT OF THE CASEHospital and Institutional Workers Union,Local 250and Alsam G.Small. Cases20-CA-10516 and 20-CB-3483March 1, 1977DECISION AND ORDERBY MEMBERS JENKINS,PENELLO, ANDWALTHEROn November 30, 1976, Administrative Law JudgeWilliam J. Pannier III issued the attached Decision inthis proceeding. Thereafter, Respondent Union filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent Union, Hospitaland InstitutionalWorkers Union, Local 250, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order.iTheRespondent has excepted to certaincredibility findings made bythe Administrative Law Judge.It is the Board's establishedpolicy not tooverrule an AdministrativeLaw Judge's resolutions with respectto credibili-ty unless the clear preponderanceof all of therelevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950),enfd.188 F 2d 362 (C.A. 3, 1951). We have carefullyexamined therecord and find no basisfor reversing his findings However,we hereby correct the following factual errors which do not,in our opinion,affect the correctness of the AdministrativeLaw Judge's conclusion thatRespondentUnion hasfailed to rebut the General Counsel's showing thatbefore the 1974-75 changesthe parties'contracts excluded therapists whowere not members of RespondentUnion fromthe bargainingunit for whichthe Union wasrecognized:Contrary toan implicationof the AdministrativeLaw Judgeregarding mileage benefitsenjoyed bytherapists,the recordreveals that someother employeesreceivesuch benefits when theyuse theirown automobiles to travel for the Respondent Employers. Also, with regardto the provision of theRespondents'agreement concerningnotification ofthe Respondent Union whena job vacancyoccurs within the bargainingunit, there is no evidence,as the AdministrativeLaw Judgeassumes,that theUnion maintains a list of available employees in classifications other thantherapist.228 NLRB No. 57WILLIAM J.PANNIER III,Administrative Law Judge: Thismatter was heard by me in San Francisco,California, onMay 6 and June1 through 4 andJune 11, 1976. On January30, 1976,theRegionalDirector for Region 20 of theNational Labor Relations Board issued an order consoli-dating cases, consolidated complaint,and notice of hearingbased upon unfair labor practice charges filed in Case 20-CB-3483 on May 1, 1975, and served on May 5, 1975,alleging violations of Section8(b)(1)(A) and (2) of theNational Labor Relations Act, as amended,29 U.S.C. Sec.151,et seq.,herein called the Act, and filed in Case 20-CA-10516 on August12, 1975,and served on August13, 1975,alleging violations of Section 8(a)(1), (2), and(3) of theAct.'All parties have been afforded full opportunity to appear,to introduce evidence,to examine and cross-examinewitnesses,and to file briefs.Based upon the entire record,upon the briefs filed on behalf of each of the parties, andupon my observation of the demeanor of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONAt alltimes material,Kaiser Foundation Hospitals, ThePermanenteMedicalGroup,andKaiserFoundationHealth Plan,herein called Respondent Employers, havebeen corporations and are joint employers engaged inproviding prepaid health care services through the opera-tion of acute care hospitals,outpatient clinics,pharmacies,optical laboratories,and other facilities,including medicalcenters located at Sacramento,Hayward,Oakland, Red-woodCity,Richmond,San Francisco,San Rafael, SantaClara,South San Francisco, Vallejo, and Walnut Creek,California.During the past calendar year, in the course andconduct of these operations,Respondent Employers de-rived gross revenues in excessof $250,000 and,moreover,purchased and received materials and supplies valued inexcess of$50,000 which were shipped directly to Respon-1The charge in Case 20-CA-10516 also alleged a violation of Sec. 8(a)(5)of the Act,but no violation of that sectionof the Acthas been alleged in thecomplaint nor urged by the General Counsel. KAISERFOUNDATIONHOSPITALS,ET AL.469dent Employers'medical centers from suppliers locatedoutside the State of California.Therefore,Ifind that Respondent Employers are en-gaged in commerce and in operations affecting commercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDAt all times material, Hospital and Institutional WorkersUnion, Local 250, herein called Respondent Union, hasbeen a labor organization within the meaning of Section2(5) of the Act.III.ISSUES1.Whether all employees in the classifications physicaltherapist, speech therapist, and occupational therapist havebeen historically included in the bargaining unit for whichRespondentEmployershave recognizedRespondentUnion as the bargaining representative or, alternatively,whether only those therapists who were members ofRespondentUnion have been historically included in thatunit,with the result that Respondents violated the Act inDecember 1974 by reaching agreement to include alltherapists in the unit and by thereafter executing a contractwhich imposed union-security requirements on all thera-pists in the three classifications.2.Whether employees classified as physical therapist,speech therapist, and occupational therapist are profession-al employees within the meaning of Section 2(12) of the Actand, if so, and if the effect of the December 1974 agreementwas to add therapists who had not been represented byRespondent Union to the bargaining unit, whether Respon-dents independently violated the Act by not affording thosetherapistsan opportunity to determine whether theydesired to be included in a bargaining unit embracingnonprofessional employees.3.Whether a finding of a violation, otherwise warrant-ed, is barred against Respondent Employers under Section10(b) of the Act.IV.THE ALLEGED UNFAIR LABOR PRACTICESA.Whether TherapistsWere Addedto the Unit inDecember 19741.Contentions of the partiesRespondents have maintained a collective-bargainingrelationship for over 20 years. In December 1974, theyreached agreement on the terms of their latest contract,paragraph 4 of which provides that all employees coveredby the agreement must become and remain members ofRespondent Union within 31 days after execution of theagreement or the date of hire, depending, essentially, uponwhether the employee was employed by RespondentEmployers before or after execution of the agreement. Inaddition, paragraph 6 of that agreement states:2 In addition to the aforementioned three classifications,the physiothera-pyor therapy department has included, over the years, employees classifiedin several other classifications such as therapy aides, therapy technicians,Effective ninety (90) days after the ratification date ofthisAgreement, employees in the classifications ofPhysical Therapist, Speech Therapist and OccupationalTherapistmust eithersatisfy the Union membershiprequirements in accordance with paragraph 4 above orin lieu of becoming andremaininga Union member payto the Union a monthly fee equivalent to the establishedmonthly dues of the Union.At the time this agreement was reached, RespondentEmployers employed 65 therapists in the three classifica-tions at the facilities covered by the agreement. TheGeneral Counsel called 39 of these therapists, each ofwhom testified that he or she had never joined RespondentUnion, had never designated or selected RespondentUnion as his or her representative, and had never desiredrepresentation by Respondent Union.Respondents, however, contend that, notwithstandingthe understanding of the individuals who were employed inthe three classifications in December 1974, therapists havealways been part of the bargaining unit since 1953 and havebeen covered by the successive collective-bargaining agree-ments negotiated between the parties since that year. Thus,contendRespondents, the only change made by theDecember 1974 agreement was to extend to the therapistsunion-security obligations from which they had beenexempted under prior agreements, with their coverageunder the agreements remaining the same. In opposition,the General Counsel asserts that Respondents' agreements,prior to that of December 1974, were applicable to the threetherapist classifications only to the extent that individualtherapists became members of Respondent Union. Thus,urges the General Counsel, it was not until the modificationof December 1974 that all therapists became subject torepresentation by Respondent Union and to coverageunder its agreement with Respondent Employers. Conse-quently, under the General Counsel's theory, the benefitswhich nonmember therapists enjoyed prior to the mostrecent agreement were not the product of representation byRespondent Union, but rather arose from RespondentEmployers' decision to extend the same benefits to them ashad been negotiated for member therapists by RespondentUnion; it was "a gratuitous undertaking rather than one ofcontractual obligation ...." J. F. Johnson Lumber Compa-ny,73 NLRB 320, 322, fn. 4 (1947).2.The collective-bargaining agreementsIn resolving this issue, initial resort must be made to theagreements between the parties. In 1953, the initial agree-ment covering technical employees was executed. Includedin the definition of "employees," as set forth in thatagreement, were "All employees in the . . . PhysiotherapyDepartment .... 112 Article III of the agreement waslabeled "Recognition and Union Security" and was subdi-vided into five sections. Section 1 provided that Respon-dent Employers recognized Respondent Union "as theexclusive bargaining agency of the employees covered bythisAgreement." Section 2 provided for maintenance ofand receptionists.There is no dispute concerning the fact that employees inthese classifications have been represented by Respondent Union. 470DECISIONSOF NATIONALLABOR RELATIONS BOARDmembership by all employees "who have become membersof or have applied for membership" and for "all employeeshereafter hired within the classifications covered by thisAgreement." Section 3 required that all employees hired byRespondent Employers become members within 31 daysfollowing the beginning of their employment. Section 5provided for replacement of employees who failed to fulfillthisobligation by others who were willing to comply.Section4 read as follows:Exceptions- The provisions of Article III, Sections 1, 2and 3, hereinabove, shall not apply to the followingclassifications except as hereinafter stated: PhysicalTherapists, Speech Therapists, and Occupational Ther-apists shall not be required to become members of theUnion as a condition of employment; however, suchTherapists who have become or shall hereafter becomemembers of the Union shall be required to maintainmembership in the Union thereafter as a condition ofemployment for the duration of the Agreement.Subsequently, the parties negotiated a new agreement in1954; the first master agreement embracing all of Respon-dent Employers' northern California facilities. That agree-ment,as well as the two which succeeded it, carried forththe provisions of articleIII in thesame form as they hadappeared in the 1953 contract with one exception - thedefinition of the term "employee" was deleted, therebyeliminating the reference to the physiotherapy departmentwhich had appeared in the 1953 agreement.The 1962 agreement contained a major modification ofarticle III.While section 1, "Recognition," read as it had inprior contracts, section 2 combined the formerly separatesectionsrelating to membership in Respondent Union,thereby creatinga single sectionpertaining to "UnionMembership." Section 3, "Exceptions," was also changedso that it read:The provisions of ArticleIII, Sections1and 2 hereina-bove, shall not apply to the classifications of PhysicalTherapists, Speech Therapists, and Occupational Ther-apists; provided, however, that Section 1 of this ArticleIII shall be applicable to employees in these classifica-tionswho have become or shall hereafter becomemembers of the Union and with respect to suchemployees they shall be required to maintain member-ship in the Union thereafter.Thiswas the format of article III in all subsequentagreementsbetween the parties until the above-describedprovisions were included in the December 1974 agreement.Since execution of the 1974 agreement, Respondents havenotified the therapists that, if they fail to satisfy themembership requirements or to pay a monthly fee equiva-lent to established dues, their termination will be demandedby Respondent Union.Absent a finding of accretion,an existingbargaining unitmay not be expanded to include additional groups ofemployees without affording the latter an opportunity toexpress their preference for representation. SeeSunsetHouse,167 NLRB 870, 872-874 (1967), enfd. 415 F.2d 545(C.A. 9, 1969). An accretion, however, cannot be foundwhere the parties intended to and have excluded thoseemployees from the unit during previous negotiations andin prior collective-bargaining agreements.Amcar Division,ACF Industries,Inc.,210 NLRB 605 (1974);The Horn &Hardart Company,173 NLRB 1077,1079 (1968).Therefore,when employees who have been excluded from the historicbargaining unit are added to that unit and are made subjectto the provisions of a union-security clause under circum-stances where they have not been afforded a free choice inthe selection of their representative,the contracting em-ployer violates Section 8(a)(1), (2), and(3) of the Act andthe contracting union violates Section 8(b)(l)(A) and (2) ofthe Act.The Item Company,113 NLRB 67,68(1955).In the instant case,Respondents assert that the threetherapist classificationswere not added to the unit inDecember 1974 because they have always been a part of thehistoric bargaining unit.Conversely, the General Counselcontends that,at best,only members of Respondent Unionhave been historically included in the bargaining unit and,consequently,that Respondents'December 1974 change inthe wording of article III operated to add nonmembertherapists to the unit at a time when a majority of them hadneitherdesignatedRespondent Union to act as theirrepresentative nor had desired representation by Respon-dent Union.To resolve this issue,the threshhold inquirymust be directed to the scope of Respondents'bargainingunit as defined in its various agreements.In making the determination as to whether Respondents'contracts extended only to member therapists,the wordingof the recognition clause,while significant,is not disposi-tive.An agreement appearing to cover all employees may,in fact,be confined only to employees who are members ofthe contracting bargaining representative.CargoPackers,Incorporated,109 NLRB 1184 (1954);Solventol ChemicalProducts,Inc.,113NLRB 617 (1955);Paramount Press,Inc.,187NLRB 586 (1970).By contrast,a recognitionclause which appears to be confined to members may, infact,be found applicable to all employees in the affectedclassifications.Post Houses,Inc.,173 NLRB 1320 (1968);Hebron BrickCompany,135 NLRB 245, 246(1962);HerffJones Company,97 NLRB 1070 (1952).Where ambiguityexists regarding the coverage of the unit in a collective-bargaining agreement,resolution is made"by consideringthe intent and practice of the contracting parties."PostHouses,supra,'HerffJones,supraat 1072.In the instant case it is clear that,at the veryleast, anambiguity did exist under the terms of article III, section 4,as it appeared in the agreements prior to 1962.Thus, thebroadly worded recognition clause in article III, section 1,and the separate "Union Membership"requirements ofsections 2 and 3 were limited by an exception applicablenotmerely to the latter two sections,but also to therecognition section as well. However, the exception clauseis susceptible to an interpretation that article III, sections 1through 3, were not applicable only to the extent that thethree therapist classifications"shall not be required tobecome members of the Union as a condition of employ-ment."Under this interpretation,the reference to section 1might be construed as no more than a poorly drafted effortat completeness in an exception provision which, by its KAISER FOUNDATION HOSPITALS, ET AL.471express terms,isdesigned only to exempt the therapistsfrom the requirement of membership in Respondent Union.Yet, such an explanation falters when considering thelanguage of the exception provisions as set forth in the lastsix agreements preceding the one in force at the time of thehearing.For, in addition to renewing the preambularexclusionary statement that section1, inter alia,was notapplicable to physical therapists,speech therapists, andoccupational therapists,section 3 continues to state specifi-cally that section 1 is "to be applicable to employees inthese classificationswho have become or shall hereafterbecome members of the Union."Accordingly,in contrastto the pre-1962 agreements,the 1962 and succeedingcontracts combined both an exclusion from the unit with aspecific inclusion in the unit confined solely to therapistswho "become members of the Union."The literal meaningof the provision,therefore,excludes nonmember therapistsfrom the bargaining unit for which Respondent Employersdealt with Respondent Union as the representative. See,e.g.,Rankin EquipmentCo.,79 NLRB1439 (1948);B. F.Hirsch,Inc.,57 NLRB 59, 64(1944).However,itisundisputed that all therapists receiveidenticalbenefits and wages,without regard to theirmembership or nonmembership in Respondent Union,and, further,that the substantive provisionsof thesucces-sive agreements have not been confined to RespondentUnion'smembers by their terms.Such factors have led theBoard to construe recognition clauses,seemingly confinedtounionmembers,as ambiguous and as warrantingexamination of the intent and practice of the parties.PostHouses,supra;Hebron Brick,supra;Herff Jones,supra.Accordingly,it is to these factors which attention must nowbe directed.3.The intent of the contracting partiesIn determining whether the successive agreements havecontemplated a bargaining unit covering all therapists,without regard to their membership in Respondent Union,it should be borne in mind that at no point have employeesclassified as therapists voted for representation by Respon-dent Union. Nor, so far as the record discloses, have thetherapists,at any point in time since 1953, designatedRespondent Union as their representative by any othermeans. There is simply no showing of therapist assent torepresentation by Respondent Union. Consequently, tofind that, notwithstanding the express provisions of articleIII,all therapists have been included historically in thebargaining unit, it must be shown that the parties contemp-lated such a result during their negotiations.However, despite the generalized assertions of Respon-dents' witnesses that the parties intended their agreementsto cover nonmember therapists, no specific testimony waselicited from any of them regarding specific conversationsto that effect during negotiations. In fact, only one witness- Richard Liebes, Respondent Union's principal spokes-man during the negotiations with Respondent Employers- was presented who had participated in the initialnegotiations between the parties. Yet, when asked whatnegotiations or discussions had taken place regarding theexception provision in that agreement, Liebes replied, "Ijust don't recall." Similarly, no testimony regarding specificdiscussions or negotiations was adduced with respect to anyother agreement, including that negotiated in 1962 whenthe significant change in the wording of the exceptionprovisionwas made. In this regard, Liebes was askedspecifically,during cross-examination, why Respondentshad seen fit to even mention section 1 in the exceptionprovision.However, he replied only that he recalled"nothing specific" about the discussions of the matter.Although other witnesses, who had participated innegotiations subsequent to those which occurred in the1950's, appeared for Respondents, like Liebes, none ofthem testified to any specific discussions between Respon-dents' representatives that would support their generalizedassertionsthat, notwithstanding the wording of the excep-tion provision, it was intended that all therapists, memberand nonmember, would be embraced by the collective-bargaining agreements which were executed. In thesecircumstances, their generalized assertions amount to nomore than "choosing up sides" and are not sufficient tosupportRespondents' defense that all therapists wereincluded in the historic bargaining unit.Respondent Employers argue that the intent to includeall therapists in the unit was illustrated in 1953 when thephysiotherapy department was included in the definition of"employee" set forth in the agreement negotiated that year.However, neither the definition nor a specific reference tothe physiotherapy department was ever again mentioned insubsequent contracts. Nor was any explanation advancedfor the omission of such a definition from the subsequentcontracts.Accordingly,Respondents cannot rely on thewording of an agreement, two decades old, to establish thattheir later agreements were intended to cover all therapists,notwithstanding the fact that the wording on which theyrely had never been repeated and the further fact that moreproximateagreementsallcontain an exception clauseworded in a manner different from that which appeared inthe 1953 agreement.Vice President for Employee Relations Edwin Belltestified that, during the early to mid- 1950's in SouthernCalifornia, Respondent Employers had negotiateda similarexception provision in an effort to compromise between thesomewhat conflicting goals of avoiding proliferation ofunits through "umbrella coverage" while at the same timenot deterring therapist applicants:Itwas our feeling at the time and our understanding atthe time that the temper of those people in thoseclassifications was suchthat they did not want to be in thesame contractwith other employeesor in unioncontractsof any kindand therefore, we said, "Fine; we want theumbrella kind of coverage in our bargaining unit" butin order to satisfy our requirements to our membership,we would not require them to become members of theunion. [Emphasis supplied.]Of course, Bell had not been present during the negotia-tions for the initial Northern California agreement, and theSouthern California one was not presented so that it couldbe ascertained if its provisions were, in fact, similar to thosein the Northern California agreement between Respon-dents.But,his testimony ismore intriguing for theadmission, italicized above, that Respondents were fully 472DECISIONSOF NATIONALLABOR RELATIONS BOARDaware not simply, as Respondents urge, that therapists didnot want to be members of Respondent Union (whichcould be satisfied with a simple exemption from "unionmembership" obligations).Rather, Bell's testimony de-monstrates that the real concern which Respondent Em-ployers were attempting to satisfy extended beyond meremembership to the therapists' desire not to be represented- period.Viewed in this light, it would appear that Respondentsattempted to resolve a conflict between nonproliferationand the desiresof therapiststo remainunrepresented. Theydid so by extending the agreement to therapists, therebydiscouraging other labor organizations from attempting toorganize the therapists, but included a clause which thenremoved all therapists from the unit, reinserting only thosewho became members of Respondent Union, therebyindicating their lack of opposition to representation byRespondent Union in a unit with nonprofessional employ-ees.Clearly, therefore,Bell's statement,at the very least,fails to support Respondents' contention that the wordingof article III was not intended to restrict RespondentUnion's representation of therapists to those who weremembers. Instead, his description of Respondent Employ-ers' goals tends to fortify the General Counsel's argumentthat the contracts have covered only those therapists whowere members of Respondent Union.Respondents further argue that their intent to cover bothmember and nonmember therapists is evidenced by the factthat all therapists receive the same benefits and by thefurther fact that those are the benefits set forth in thecontracts negotiated by Respondents. But this does notresolve the matter, for the question is the basis upon whichthose benefits are provided to the nonmember therapists.Thus, if Respondent Employers have been extendingbenefits to nonmember therapists for administrative conve-nience, and not by virtue of Respondent Union's represen-tation, then it is a gratuitous undertaking rather than oneof contractual obligation,"Johnson Lumber, supra,in whichevent, the nonmember therapists have not been representedhistorically by Respondent Union. Two factors tend tosupport the conclusion that this has been the fact, contraryto the argument advanced in Respondent Employers' brief.First, there is evidence that Respondent Employers havebeen extending the benefits of its agreements with Respon-dentUnion to concededly unrepresented employees.Northern California Labor Relations Representative Mari-lynMorrish conceded that Respondent Employers mayhave chosen to so extend these benefits in this manner.Even more pointed was the testimony of Payroll SupervisorJudy Trischan: "We have a few people that follow the local250 agreement, but are not considered local 250 employ-ees." Consequently, representation by Respondent Uniondoes not define the scope of the employees to whom thebenefits negotiated will be extended at Respondent Em-ployers' discretion.Second, in an effort to support Respondents' position,Bell explained that Respondent Employers would notrecognize a labor organization for only members inclassifications,since:...we essentially have a program of people doinggenerally thesamekind of work or the same kind ofwork at equal pay and we try to relate the salaries in onelocation versus another, and that they are paid the samesort of wages and same sort of conditions and thatwould be, I think, unfair to change that program.Yet, this is a two-edged sword. Were Respondent Employ-ers to have a reason for recognizing a labor organization asthe representative of only members in a given employeeclassification, such as it had under Bell's explanation of theconcern regarding therapists' desire for unrepresentedstatus, then its policy of parity in terms of employmentwould operate in the other direction - extending to theunrepresented employees in the classification the samebenefits as the represented ones received by virtue ofnegotiations. The point, however, is not to ascertain andcompare the benefits which therapists do receive. It is,instead, to ascertain the source of those benefits and fromthat source to attempt to infer whether the contractingparties intended to include all therapists in the bargainingunit.Here, where Respondent Employers have a policy ofparity of benefits for similarly situated employees andconcededly do extend the benefits of their agreements withRespondent Union to admittedly unrepresented employees,it can hardly be said that intent to include all therapists inthe bargaining unit can be inferred from the fact that theirbenefits are identical.Finally, there is the matter of the role, if any, thatnonmember therapists played in the process of negotiatingcontracts. So far as the record discloses, no therapist hasever participated on Respondent Union's negotiatingcommittee during its 20-year history of bargaining withRespondent Employers. SeeParamount Press, Inc.,187NLRB 586 (1970); cf.The Armstrong Rubber Company,208NLRB 513, 514 (1974). Nor have Respondents shown thatany therapists ever submitted proposals for RespondentUnion to advance during its negotiations with RespondentEmployers.While Liebes testified that therapists at theSouth San Francisco facility had contributed to the 1974negotiations, he conceded that these therapists had beenmembers of Respondent Union, thereby dispelling anypossibility of relying on this matter as a basis for inferringintent to represent nonmember therapists.Moreover, Liebes did not specify the nature of thecontribution which the South San Francisco therapists hadmade to the 1974 negotiations. Significantly, a change inCalifornia licensing regulations had led the parties to revisethe therapy classifications during the 1974 negotiations. Inan effort to obtain information on the change,BusinessRepresentative Jeff Greendorfer had spoken to therapists atRespondent Employers' San Francisco, Hayward, andVallejo locations. However, Greendorfer did not recite thesubstance of these conversations and he identified onlyJoan Mason, a member therapist at San Francisco, as oneof the therapists with whom he had spoken. As neitherMason nor any other therapist was called by Respondentstodescribe the conversations with Greendorfer, it is,accordingly, unpossible to ascertain if these conversationsamounted to simply questioning nonunit employees (in thecase of therapists other than Mason) regarding theirconditions of employment or, alternatively, if the conversa-tions rose to the status of a bargaining agent conferringwith employees whom the agent represented. Moreover, if KAISER FOUNDATION HOSPITALS,ET AL.473these are the conversations to which Liebes was referring,then his testimony, like that of Greendorfer, will notsupport a finding that the continuing intent of the parties toinclude nonmember therapists in the historical bargainingunit is shownby the substantive contributions which heasserted had been made by therapists to negotiations for the1974 agreement. Finally, even if physical therapists, as aclass, were discussed, this would still not establish historicalrepresentation since it was the 1974 negotiations which ledto the assertedly unlawful inclusion of all therapists in theunit.Three of Respondent Union's officials - San FranciscoArea Regional Supervisor Robert J. Cooper, SacramentoAreaBusinessRepresentative Bradley J.Wilcox, andSteward Joseph Moore, a therapist at Respondent Employ-ers' San Francisco facility - testified to their communica-tionswith employees during negotiations for collective-bargaining agreements. Collectively, their testimony por-trayed a continuous interchange between RespondentUnion and all employees in the therapy department,including physical therapists, during the negotiating pro-cess.Thus, Moore testified that, when he had participatedon behalf of Respondent Union in the negotiations for the1970 agreement, he had solicited suggestions from allemployees in the therapy department, had conductedinformal meetings during negotiations to advise all employ-ees, including therapists, of the progress of the negotiationsand, following all negotiations, had distributed copies ofnewly negotiated agreements to all therapy departmentemployees, including physical therapists. Similarly, Coopertestified that during the period he had served as steward atthe Vallejo facility, from 1966 or 1967 to late 1969 or early1970, he had always made stacks of agreements availableon the therapy department coffee table and, additionally,had informed therapists during negotiations of what hadbeen transpiring, holding meetings following negotiationswhich therapists had attended. Wilcox, who had served assteward at Respondent Employers' Sacramento facilityfrom approximately 1972 until 1974, contended that he hadconducted departmental proposal meetings prior to negoti-ations and claimed to have spoken to all therapistsregarding negotiations. He further asserted that he had leftsufficient copies of notices and other material with thereceptionist for distribution to all therapy departmentemployees, including therapists.Yet, this portrait of continuous interchange betweenRespondentUnion and all therapists concerning thenegotiating process is flawed in several respects. Thus,collectively, these three witnesses identified no more thanone therapist with whom such communications had takenplace.And, the therapist who was identified was JoanMason, a member of Respondent Union and, accordingly,a conceded member of the bargaining unit for whichRespondent Union was the representative. By contrast, the3Although GeraldineWilliams, a member therapist at Sacramentoduring the period that Wilcox served as steward there, did testify that thereceptionist had posted and distributed Respondent Union's notices and thatshe had attended RespondentUnion'smeetings,she made no reference toWilcox and she did not corroborate his descriptions either of prenegotiationmeetings or of conversations with therapists concerning negotiations. Theonly other therapist called by Respondents was Kit Soo However, as sheworked at Respondent Employers' Oakland location, she was in no positionGeneral Counsel called six therapists from the San Francis-co facility, one from Vallejo, and one from Sacramento, allof whose tenure overlapped that of the periods whenMoore, Cooper, and Wilcox, respectively, had been servingas stewards at those locations. Not one of these eighttherapists corroborated the three officials of RespondentUnion concerning the purportedly continuous interchangeof information during negotiations. For example, thoughNilesCarlson, who had worked at Vallejo since 1947,conceded that he had participatedin severaldiscussionswith CooperregardingRespondent Union, he testified thathe could recall none that were of any import and he deniedcategorically that he had ever been contacted by Respon-dent Unionconcerning negotiationsprior to the communi-cations arisingfrom the agreementat issue inthe instantcase.To like effect was the testimony of Carol Waterbury,who had been working at Respondent Employers' Sacra-mento facility for 4 years prior to the hearing and,consequently, whose tenure overlapped at least a portion ofthat of Wilcox as a Sacramento steward.Allof thesewitnessestestifiedduring the GeneralCounsel's case-in-chief and their testimony,with theexception of that by Carlson relating to the extent of hisdiscussions with Cooper, was clearly known to Respon-dents by the time they commenced their cases-in-chief. Yet,not only did the three officials of Respondent Union notidentify any of the therapists, save Mason, with whom theyhad assertedlycommunicatedregarding negotiations, butnot one employee -nonmembertherapist,membertherapistor therapy department employee other thantherapist- was called to corroborate the assertions ofthese threewitnesses."The nonproduction of evidence thatwould naturally have been produced by an honest andtherefore fearless claimant permits the inference that itstenor isunfavorable to the party's cause." 2Wigmore,Evidence285, p. 162 (3d ed. 1940). See alsoInternationalAssociation of Bridge, Structuraland OrnamentalIronwork-ers,Local 600 (Bay City Erection Company, Inc.),134 NLRB301, 306, fn. 11(1961) 3The nonproduction of corroborating testimony for thesethree witnesseswas particularly significant in light of theirobvious attempt while testifying to buttress both their ownreliabilityaswitnessesand Respondents' defense. Forexample, in an effortto securea fmding that occupationaltherapists had been included historically in the bargainingunit,Moore testified, initially, that he had negotiated onbehalf of this classification of employee. Then, apparentlyalerted by the tenor of the questioning, he waffled whenasked if he had negotiated wage rates for occupationaltherapists,firstreplying "I understand that whateverbenefits that we received on that - for that time, that allthe therapists receivedit also," and then answering "I can'tsay specifically." Ultimately shown that no wage rates foroccupational therapists appeared in the 1970 contract,to corroborateRespondentUnion's officialsconcerningthe asserted com-munications at San Francisco, Vallejo,and Sacramento. Significantly, whileSoo testifiedthat she hadreceived material distributedby her shop stewardand hadread noticesposted byRespondentUnion, she made no claim thather shop steward had distributedsimilar material to nonmember therapistsand she conceded that the notices which she had readhad been posted at theOakland hospital, while no such notices had beenposted at thePiedmontbuilding where the therapydepartmentfor Oaklandis located. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoore retreated completely when asked again if he hadnegotiated wage rates for occupational therapists in 1970:"If they weren't in the department, no. I can't say that I did.It'sbeen a long time ago. I can't say I did or I didn't."To like effect was the situation with Cooper, who testifiedthat at Vallejo "we had aides in the department and I alsohandled grievances for those people." Yet, RespondentEmployers' coordinator of patient services,MargaretKnott, testified that, aside from a receptionist who has beenclassified as an aide, there have been no aides employed atVallejo because the duties of aides, assistants, and techni-cians have been performed by students from the graduatein-service training program conducted at that facility.Cooper also claimed to have processed grievances arisingfrom yellow slips of paper which Knott purportedly used asdisciplinary notices: "whenever you got a white piece ofpaper, it was okay; but if you got a yellow sheet of paper,you were in trouble." Yet, Knott denied ever using yellowslipsof paper exclusively for disciplinary purposes and,instead, testified that it has been her practice to transmitinstructions concerning patient treatment on slips of paper,some of which have been yellow in color. Indeed, in anapparent effort to bolster his own credibility by elevatinghis employee status while employed at Vallejo, Cooperasserted that he had been an assistant physical therapistand only after Knott had testified that he had beenclassified as an attendant or pusher did he resume the standand, grudgingly, concede that fact .4Ido not credit Moore, Cooper, and Wilcox regardingtheirasserted communications with therapists duringnegotiations. Rather, I find that Respondents have failed toproduce evidence sufficient to establish that it was theirintent to include nonmember therapists in the bargainingunit represented by Respondent Union. There is noevidence showing discussions during negotiations to thateffect, nor is there evidence of a specific agreement that thebargaining unit would encompass nonmember, as well asmember, therapists. The evidence, to the contrary, doesshow that Respondent Employers have been aware for over20 years that the therapists did not desire representationand, additionally, did not desire representation by the samelabor organization representing nonprofessional employ-ees.Any indicia of intent to include nonmember therapiststhat could be derived from uniformity of benefits providedall therapists is dispelled by evidence which tends to showthatRespondent Employers follow a policy of parity ofbenefits and by further evidence that benefits negotiatedwith Respondent Union have been extended by Respon-dent Employers to other employees who are concededly notrepresented by Respondent Union. There is no credibleevidence sufficient to infer an intent to include nonmembertherapists by virtue of the manner in which the negotiatingprocess was carried out. Therefore, I find that the factor ofintent is not sufficient to dispell the plain wording of theexception clause which has appeared in Respondents'successive collective-bargaining agreements prior to theagreement challenged in the complaint.JWhile sucha misstatement mightappear to have been mere inadver-tence, it should be keptinmindthat Cooper occupies a significantpositionwithRespondentUnion and, presumably, would well appreciate thet4.The practice of the contracting partiesIn focusing on the practice of the contracting parties,inquiry is directed to ascertaining whether the day-to-dayoperations establish that the terms and conditions of thecollective-bargaining agreements were applied to all thera-pists,without regard to their lack of membership inRespondent Union. Several areas merit consideration.First,while there have always been at least sometherapists who have been members of Respondent Union,no evidence was presented to show that member therapistsrepresented a significant percentage of the total comple-ment of therapists.Wilcox claimed that RespondentUnion'smembership records had been stolen by thecomputer firm which had maintained them. He did not,however, explain what purpose could be served by such atheft, from the computer firm's point of view, nor was anycorroborative evidence presented concerning the purportedtheft.Moreover, no explanation was advanced as to whyRespondent Employers did not produce this informationsince,based upon Trischan's testimony regarding thedivision of therapists, for payroll purposes, into those whodo and those who do not pay dues, seemingly suchinformationwould have been available. Under thesecircumstances, and particularly in light of Wilcox's generalattitude of attempting to fortify Respondents' defense, itappears to be a warranted inference that RespondentUnion never represented a significant number of therapists.This conclusion is buttressed by the fact that only twotherapistswho appeared were members of RespondentUnion prior to execution of the 1974 agreement and onlyone other therapist (Mason) was specifically identified ashaving been a member of Respondent Union prior to thattime. By contrast, Soo acknowledged that she had been theonly member therapist at Oakland, Wilcox conceded thatthere had never been more than two member therapists atSacramento in December 1974, Moore testified that onlyMason had been a member therapist at the San Franciscofacility, and the General Counsel presented 36 therapistswho testified that they had never designated nor selectedRespondent Union to represent them. Therefore, I con-clude that at no point have any significant number oftherapists been members of Respondent Union. This, ofcourse, is a valid factor to consider in appraising whetherRespondent Union had been serving as the representativeof all therapists prior to December 1974.Emanuel Birnbaumand John W. Jones d/b/a Silver Lake Nursing Home,178NLRB 478 (1969);Paramount Press, supra.Second,Respondents' record of enforcement of themaintenance of membership portion of article III isrelevant for, so far as the record discloses, there has neverbeen a time when Respondent Union even sought toenforce its right to insist upon compliance with thatprovision where there has been a termination of member-ship by a therapist. Yet, such situations have arisen. Forexample, both Albert Brady, who had commenced workingfor Respondent Employers in 1968 as an LVN, and BendaBraathun, who had commenced working in 1972 as aimportance of job classifications, particularly where they are listed inRespondents' agreement. KAISERFOUNDATION HOSPITALS, ET AL.physical therapistassistant,resigned from RespondentUnion upon being reclassified as physical therapists. Thereisno evidence that either of Respondents ever interposedthe maintenance-of-membership provision as an objectionto their resignations. Similarly, Joanne Keaney had joinedRespondent Union in 1968, when working as a receptionistfor Respondent Employers. Following her termination, shewas rehired by Respondent Employers in 1973 as a physicaltherapist and dues were deducted from her first fewpaychecks. Yet, when she complained to her supervisorabout the deductions, they ceased and she paid no duesthereafter toRespondent Union. As with Brady andBraathun, neither Respondent protested Keaney's failure tocontinue paying dues or maintaining her membership andno explanation was advanced for the absence of a protest.While the provision itself does require that RespondentUnion refer a "competent employee" whenever terminationof an employee is sought for failing to comply with themaintenance-of-membership provision, Respondents havenot shown that at the time of these three resignationsRespondent Union had been unable to obtain a "compe-tent" replacement or, at the very least, that its inability tofurnish such a replacement formed the basis for its failureto invoke that provision of the agreement against theresigningmembers. In these circumstances, the recordshows only that Respondents' contracts have imposed amaintenance-of-membership requirement for therapists,that at least three therapists did resign their membership,and that Respondents took no action against them forresigning,notwithstanding the presence of contractualmachinery permitting their replacement. Clearly, thisevidences a failure to apply the collective-bargainingagreements to therapists. SeeSilver Lake Nursing Home,supra.Third, in a somewhat related vein to the immediatelyforegoing factor, there is evidence that, on at least oneoccasion, a presumably "competent employee" was avail-able to Respondent Union, but no action was taken topreserve his availability.Respondent Union's businessrepresentative for San Francisco County and the NorthernPeninsula, Jeff Greendorfer, testified that approximately 2years prior to the hearing - shortly before Braathun, a SanFrancisco therapist, ceased maintaining her membership -a therapist, he was not sure if occupational or physical,sought Respondent Union's aid in obtaining employment.Without, so far as the record shows, recording the thera-pist's name and address for future reference, Greendorfersimply recommended that the therapist contact personnelinRespondent Employers' San Francisco and South SanFrancisco facilities for employment. In doing so, Greendor-fer acknowledged that his action had been "more in thenature of explaining to someone how to go about beingemployed as opposed to referral to fill any sort of vacancy."This action by Greendorfer shows that Respondent Unionwas not even making an effort to compile a list of"competent"personnel to enforce its maintenance-of-mem-bership provision.Moreover, like the situations in whichthe Board has found that a labor organization has not beenrepresenting employees where, in part, that labor organiza-tion ceases processing grievances and merely refers thegrievants to their employers for direct resolution of the475grievances,International EngineeringWorks, Inc.,49 NLRB1129, 1131(1943), here Respondent Union made no effortto serve as a potential representative of the therapist whospokewithGreendorfer.Instead,Greendorfermerelyrecommended that he handle his problem directly withRespondent Employers and see if the latter would agree toemploy him.Fourth,three witnesses testified to their experiences whenthey had been newly hired by Respondent Employers. Thisevidencewas adduced in an effort by Respondents todemonstrate that newly hired therapists were advised thatthey were represented by Respondent Union,but were notrequired to become members.An examination of thetestimony shows that, while the latter was clearly shown,the former was not.Thus,Kit Soo testified that SupervisorClintMaashoff had told her that therapists were represent-ed by Respondent Union but that she was not required tobecome a member,as her bargaining would be done for herin any event.Yet, Soo also testified that,upon being toldthat therapists were represented by Respondent Union, "Iasked for the book, and I read that."Soo was hired at atime when the exception provision read as it was negotiatedin 1962 and,as found above, it clearly does not state that alltherapists are represented by Respondent Union.Conse-quently,if,as Soo testified, she was told no more than whatshe read in the contract shown her by Maashoff, then shequite clearly was not told what she testified he had said toher.Maashoff was not produced as a witness nor was thefailure to do so explained.Consequently,his testimony isnot available to compare with that of Soo as to what he hadsaid to her.No other therapist from Oakland was called byRespondents and, thus, Soo's testimony cannot be com-pared against that of any other Oakland employee toascertain if what had been said to them conformed to whatshe claimed had been said to her. Further,Soo herselfappeared stronglysympathetic to Respondent Union and,accordingly,unlikely to say anything contrary to itsinterests.In these circumstances,it is not possible to findthat she was told other than what the collective-bargainingagreement stated regarding the representation status oftherapists;her testimony will simply not support a findingthat she had been told that all therapists were representedby Respondent Union.Geraldine Williams,the second witness to conversationsregardingRespondent Union when newly hired, statedmerely: "Well, when I come to work in the facility - wentto work in the facility, why, I knew that it was a unionhouse."Since she did not say what she meant by a "unionhouse," nor that therapists were encompassed within thatdescription,and as she did not testify to any specificremarks made by Respondent Employers' officials,it is notpossible to rely on her testimony to establish that newlyhired therapists had been told that they were represented byRespondent Union. Peter Edgelow testified that MargaretKnott had referred to the collective-bargaining agreementto describe the benefits that he would receive and hadexplained that therapists did not have to join RespondentUnion.Of course,the fact that the contract was used todescribe benefits does not resolve the issue presented in theinstant case since the issue, as pointed out above,iswhetherthe reason for receiving those benefits was because of 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Union's representation of all therapists orbecause Respondent Employers have independently deter-mined to extend to nonmember therapists the benefitsnegotiated formember therapists.Moreover,itsoonbecame clear that Edgelow was not certain what had beensaid to him by Knott: "I really don't remember whether shesaid [the therapists were] non-union or whether she saidthat I had the option of joining the Union or not."Edgelowacknowledged that,in describing the membership option,Knott had used the words of the contract,thereby leavingthe situation in no clearer a state than had Soo.Significant-ly,whileKnottwas manifestly available as a witness,Respondents chose not to attempt to question her on whatshe had said to newly hired therapists.In these circumstances,I fmd that the testimony of thesethree witnesses-Soo, Williams,and Edgelow-concern-ing what had been said to them when they had been hireddoes not establish that newly hired therapists were told thatthey were represented by Respondent Union. Accordingly,this factor does not support Respondents'contention that,notwithstanding the wording of the exception provision oftheir agreements, all therapists had been treated as beingrepresentedby Respondent Union prior to December 1974.Fifth,related to the immediately preceding factor was thetestimony of several witnesses concerning what they hadtold newly hired therapists.Initially, Edgelow testified that,afterbecoming a supervisor, he had told newly hiredtherapists that they were represented by RespondentUnion, but did not have to become members. However,when this somewhat generalized description was probedduring cross-examination through questions pertaining towhat had been said to therapist Richard Bus,Edgelowtestified that he had explained the representative status oftherapists to Bus by showing him the agreement:Ihad a standard orientation practice that I wentthrough, which included explaining to the therapists thesalary,the process of advancement,the vacation time,sick leave; these sorts of things. And I used the Local250 contract as my source material. And when it cameto discussing the Union itself, per se, ratherthanthesespecific facts, I showed him where in the contract theUnion - there was a closed shop for everyone in thedepartment except for physical therapists, and thephysical therapist had the option of joining the Unionor not.Of course,the then-existing contract,which,when Bus washired,contained the exception provision from the 1962agreement,hardlymade it clear that all therapists wererepresented by Respondent Union. Moreover, althoughEdgelow's above-quoted testimonyarosein the context ofwhat he had said to Bus, his reference to "a standardorientation practice" appears to mean that, notwithstand-ing his description of what he had said during directexamination,his specific description during cross-examina-tion is a more accurate recital of what he had told the newlyhired therapists.Edgelow appeared uncertain of the distinction betweenrepresentation on a members-only basis and representationof all employees without regard to membership,as illus-trated by his testimony concerning what had been said tohim during his own orientation. No therapists fromHayward corroborated the generalized assertion of hisdirect examination that he had told them that all therapistswere represented by Respondent Union.His own, moredetailed,descriptionof whathad transpired during theseorientation sessions makes clear that he told newly hiredtherapists no more than what was set forth in the agree-ments between Respondents. Accordingly, I fmd thatEdgelow's testimony in this respect is not sufficient tosupport Respondents' contention that newly hired thera-pistswere told that they were represented by RespondentUnion. Nor will the testimony of San Rafael PersonnelSupervisorHaleen Armijo, who testified to having toldnewly hired therapists that they would receive wageincreases every November pursuant to the contract, butwho specifically denied having discussed union member-shipwith such therapists prior to 1975. Consequently,Armijo's testimonyisas consistentwith the GeneralCounsel's theory that Respondent Employer was unilateral-ly extending the terms of its agreements to nonmembertherapists as it is with Respondents'theory that the benefitsfornonmember therapists stemmed from RespondentUnion's representation of them.Both Sacramento Director of Personnel Luann Kam-prath and Sacramento Senior Personnel Clerk Jeanne Colelaid claim to having conducted the orientation of physicaltherapistCarolWaterbury in 1972. Kamprath describedhaving told Waterbury and other newly hired Sacramentotherapists that there was a collective-bargaining agreementwhich was followed in providing benefits for therapists.However, aside from having mentioned the option ofjoining or not joining Respondent Union, Kamprathrefrained from describing exactly what she had toldWaterbury and other therapists about their status regardingRespondent Union's representation.While Cole testifiedthat she had told Waterbury "that her benefits fell underthe union contract,"she admitted that she could not recallwhat had been said with regard to joining RespondentUnion. In fact, Waterbury did agree that she had been toldthat her benefits were set forth in Respondents' collective-bargaining agreement. However, Waterbury further testi-fied that, based upon what Respondent Employers' officialshad told her, her "understanding was that the reason thatwe got the benefits that we got from the administration andnot from the Local 250 contract." This, of course, isprecisely the point of the General Counsel'sargument.Consequently, in view of this testimony by Waterbury andinlight of the indeterminate nature of that given byKamprath and Cole, I find that the testimony of these twoofficialsof Respondent Employers is not sufficient tosupport Respondents' contention that newly hired thera-pistshad been advised that they were represented byRespondent Union and were included in the bargainingunit.The final witness who testified concerning statementsmade to newly hired therapists was Cooper, who claimed,without corroboration, that Knott had delegated the task ofconducting orientations to him. Yet, when called uponduring direct examination to recite what he had said duringorientations, Cooper testified only that "I told them - youknow, that we had a contract there under Local 250, that KAISERFOUNDATION HOSPITALS, ET AL.they had an opportunity to attend meetings,to belong ifthey desired to do so."Quite clearly, this is at best aninvitation to join Respondent Union.It hardly constitutes astatement of representation.Though Cooper ultimatelyagreed that he had told newly hired therapists that, whetheror not they were members, they were entitled to thecontract benefits,this was in response to a question put tohim on cross-examination and I am convinced that hisanswer was predicated less on his own recollection of eventsas they actually had occurred and more on his desire toshore up Respondents'case to the greatest degree possible.In any event, of itself,there is nothing in such a statementthat would alert the new therapists that the benefits werethe result of representation by Respondent Union asopposed to benefits which Respondent Employers hadsimply adopted for extension to unrepresented employees.In sum,Respondents presented a series of witnesses tosupport their contention that newly hired therapists hadbeen told that they were represented by Respondent Unionand were included in the contractual bargaining unit.Careful consideration of the testimony of the witnesses, aswell as their demeanor,discloses that,discounting general-ized statements,their testimony concerning what had beensaid to the new therapists simply does not support thatcontention.Rather,it is virtually neutral,being as suscepti-ble of supporting the General Counsel's theory as thatadvanced by Respondents.The sixtharea which merits consideration in appraisingthe contracting parties' practice involves the relationship ofbenefits provided by the agreements to those received bythe therapists.As noted above,it is generally correct that,without regard to source,all therapists received the benefitsset forth in those agreements. However,several significantexceptions do exist. For example,not one of the pastagreements has provided wage rates for occupational orspeech therapists, even though the exceptions provisionshave mentioned these two classes of therapists,as well asthe physical therapists.To explain this omission, Respon-dents argue that it resulted from the small number ofemployees populating each of the two classifications andthat,as is the case with other sparsely populated classifica-tions,Respondents normally negotiate their wage rates onanad hocbasis following agreement on the terms of thebasic collective-bargaining agreement.The problem withthisexplanation,however,isthat it lacks supportingevidence.Though a letter expressing agreement on the wagerates for occupational therapists was sent by Morrish toLiebes in 1975, following agreement on the contract whichthe General Counsel challenges in the instant ease,there isno evidence of a similar written agreement for eitheroccupational or speech therapists for any previous contract.Respondent Employers did search their files in an effort tolocate a similar agreement or letter but were unsuccessful.Apparently, Respondent Union saw no need to make asimilar effort.In any event,the best that RespondentEmployers'search of the files produced was a series of wagerates for occupational therapists which, the parties stipulat-ed, could not be shown to have been the product ofnegotiations with Respondent Union nor,in fact, evencommunicated to the asserted historic representative ofthese therapists.477Anotherexampleof benefits received by therapists whichwere not included in the parties'agreements was mileagepayments for trips to patients'homes.So far as the recorddiscloses,the therapists are the only employees whoactually have need of such a benefit. Yet, while therapistshave historically receivedmileage payments, there hasconcededly never been any provision for them in anycollective-bargaining agreement until the one at issue in theinstant case.There was really no explanation as to why itsuddenly had become necessary to include a provision forsuch payments in the 1974 agreement and the fact that itwas inserted tends to reinforce the General Counsel'sargument that it was not until that agreement that thenonmember therapists,the preponderant majority of em-ployees classified as therapists,were included in thecontractual unit,thereby necessitating the inclusion of abenefit which appears to have been unique as to them.Tuitionand paid educational leaveprovided anotherillustration of a benefit provided to the therapists which wasnot included in the parties'contracts and, again,there is noevidence that any other employee classification enjoyedsucha benefit. Thus,while SantaClara physical therapistEdna Wesenburg described a form which she had com-pleted to claim tuitionand salary foreducational leave,Respondents did not produce the form, an explanation forthe source of this benefit,nor evidence showing that it was abenefit received by employees in classifications concededlyrepresented byRespondent Union. Consequently, therecord does contain evidence that therapists receivedbenefits not specified in the successive collective-bargainingagreements and it does not contain any evidence that thosebenefits, particularly the wage rates of occupational andspeech therapists, resulted from RespondentUnion's repre-sentation.Seventh, there is evidence that some provisions of theagreements have not been applied to therapists. Mostillustrative of this factor is the maintenance-of-membershipprovision,discussed above. Yet another was the contractualprovision for notification to Respondent Union whenevervacancies arose in classificationscovered by the unit. Toimplement this provision,Respondents use a job requisi-tion.However, not one such requisition for a therapist ofany type was produced during the hearing. While Green-dorfer claimed that they existed and that he could bringthem to the hearing, neither he nor any other official ofeitherRespondent did so.Moreover,there is no evidencethat any therapist applicant was ever referred to Respon-dent Employers pursuant to a job requisition. While Wilcoxtestified thatRespondent Employers are free to seekemployees from sources other than Respondent Union andthatRespondent Employers had filled other licensedpositions,such as pharmacist, from such sources, heconceded that he had referred pharmacists on someoccasions to Respondent Employers and there is noevidence of any classification, concededly represented byRespondent Union, for which the latter hasneverreferredan applicant pursuant to a job requisition. Indeed, toimplement this provision of the agreements,RespondentUnion undoubtedlymaintainsa list of available employeeswho can be referred whenever a job requisition is receivedfor their classification. Yet, when the therapist-applicant 478DECISIONSOF NATIONALLABOR RELATIONS BOARDapproachedGreendorfer,asdescribedabove,seekingemployment,there is no evidence that the latter ever madea notationof thattherapist's name so thathe could becontacted should a requisitionfor a therapistbe received.Instead,Greendorfermerely recommendedthat the thera-pist contact RespondentEmployers directly.So far as therecord discloses,he then washed his handsof thematter.Thus, this factortends to supportthe GeneralCounsel'stheory thatonly member therapists were treated as beingrepresentedby Respondent Union andthus included in thebargainingunit prior to 1974.Similarly,there is no evidencethat anygrievances havebeen filed on behalf ofnonmember therapists.Both Wilcoxand Coopertestified to having doneso, but inspection oftheir descriptions of these purportedgrievances underminestheir assertions.Thus, while Wilcoxclaimedthat he hadbeen contactedby nonmembertherapistLindyPreston in1974, he admittedly had referredPreston to BusinessRepresentativeJoan Allen. As Allen did not appear as awitness, as no documentation pertaining to a grievance onbehalf of Preston was proffered, and as Wilcox had nopersonal knowledgeof what took place after he hadreferred PrestontoAllen,this incidentsimply will notsuffice toestablish that grievances were processedon behalfof nonmembertherapists.Although Cooperassertedthat he had processed griev-ances on behalf of Audrey Coleman, Pirko Kolonan, andRobertDelormie while serving as stewardat Vallejo, hisdescriptionof thesemattersportrayedthe incidents less asgrievances than as minor complaintson which he hadvolunteeredto help thethree.No documentation wasprovided to corroboratehis testimony that these weregrievances within the meaningof thatterm as used in theagreements,and noneof the threeindividuals was pro-duced to corroborate Cooper, thoughitwas conceded thatColeman,at least,was not only working forRespondentEmployersat the timeof the hearing, but, in fact, was asupervisor.Knott, with whom Cooper claimed to haveresolved the grievances,did appearas a witness,but did notcorroboratehis assertions.Finally, Cooper acknowledgedthat,at the time of the incidentsto which he referred,Coleman and Kolonan were students or interns and itappears thatthiswas the status occupiedby Delormie aswell. Yet, it wasnot shownthatstudents were included inthe bargaining unit,and it isdoubtful that theywere evenemployeeswithin themeaning of Section2(3) of the Act.Cedars-Sinai Medical Center,223 NLRB 251 (1976). Coop-er, it should be rememberedwas the individual whoclaimed,among other matters, that yellow slips of paperissued by Knott were disciplinarynoticeswhich had givenrise toproteststhat he hadresolved. I did not credit thattestimony.Neither do I credithis testimony in this area.WhileMooreasserted thathe hadspoken to all SanFranciscotherapydepartment employees,including thetherapists,and had obtained their agreementtowork-reduced schedulesin order to prevent the layoff of oneemployeein thatdepartment,there is no evidencethat thepositiontherebypreservedwas that ofa therapist and,consequently, whilethe matteraffected the therapists, thereis noevidence thatthe therapists themselves"utilized theircontract procedures."SilverLake Nursing Home,178NLRB 478. To like effect was the testimony of Greendor-fer,who spoke to two therapists while processing agrievance,but who acknowledged that the grievance hadbeenone filed byan aide,concededlya classificationhistorically represented by Respondent Union.In thesecircumstances,there is simply no evidence that a grievancehas ever been filed on behalf of a nonmember therapist andthis factor is a significant consideration in appraisingwhether or not Respondent Union has historically repre-sented nonmember therapists.Paramount Press,supra;Silver Lake Nursing Homes, supra.Eighth,some of the testimony by Respondents'witnesseswas intendedto portrayongoing communications betweenthe officials of Respondent Union and the therapists,independent of those assertedly occurring during thenegotiating process, discussed above.Greendorfer testifiedthat he had told physical therapists the same types of thingsthat he had told all members,and Wilcox testified that hehad spoken with therapists on many occasions while he hadserved as steward at Sacramento.Cooper and therapistCarlson discussed contract benefits frequently while theformer had been at the Vallejo facility.Yet, so far as therecord discloses,these conversations never rosebeyond thelevel of shoptalk.There is no evidence that would support afinding that the substance or tenor of these conversationsindicated that the therapists understood that they werebeing addressed as represented employees by officials oftheir representative.To like effect were the notices postedon behalf of Respondent Union at various facilities -though therapists,as well as other department employeesmay have read them,thiswould no more establish theirinclusion in the unit than would readership of a newspaperconvert the reader into a staff member of the publishingcompany.No evidence was adduced to show that thesenotices contained any material uniquely applicable tononmember therapists or, for that matter,uniquely applica-ble to therapists.Finally,during the strike which accompanied negotia-tionsfor the 1973 agreement,almost all nonmembertherapists not only continued to work,but many of themperformed the duties of the striking employees.So far as therecord discloses,Respondent Union took no issue withthem for doing so, though presumably it would have at leastsaid something wereittrulyrepresenting them in thenegotiations. Of course,as the General Counsel points outin his brief, at the very next contract negotiations,Respon-dentUnionsecured the change in articleIIIof theagreement.The fact remains,however,that the nonmembertherapists did continue working in 1973 and did performduties normally discharged by the striking employees,without protest by Respondent Union.Two points should be considered in conjunction with thetopic of negotiations:like employees concededly represent-ed by Respondent Union,all therapists received retroactivewage increases whenever such increases were negotiatedand, secondly, the notices of personnel action whichaccompanied Carlson's increases between 1956 and 1966attributed the increases to contract raises or addenda toRespondents'contracts.Though both items would appearto support Respondents'defense,it is puzzling why only thenotices of personnel action for Carlson were produced and, KAISERFOUNDATIONHOSPITALS,ET AL.479further, why only those notices for the period 10 to 20 yearsbefore the hearing were introduced. Seemingly, had suchnotices beenavailable for other therapists and had morerecent notices been available, they likewise would havebeen produced. Having failed to offer notices of personnelaction for other therapists and having failed to offer noticesfor the period more proximate to the hearing, it is fairlyinferrable that they did not exist.Borg-Warner Controls,etc.,128NLRB 1035, 1044-45 (1960);Missouri TransitCompany,116 NLRB 587, 600-601 (1956), enfd. 250 F.2d261 (C.A. 8, 1957). In any event, neither the retroactiveraises norCarlson's noticesof personnel action are incon-sistent with the General Counsel's theory that, for nonmem-ber therapists, the source of their benefits was exclusivelyRespondent Employers' decision to implement its paritypolicy by extending the benefits negotiated with Respon-dent Union to employees which the latter was not repre-senting.5.ConclusionA substantial majority of the therapists employed inDecember 1974 testified that they had never designated norselected Respondent Union as their bargaining representa-tive by the time that Respondents agreed to modify articleIII of their successive agreements.Of itself,this evidencewould not have been dispositive had Respondents, in fact,been able to demonstrate that all therapists had beenincluded historically in the bargaining unit and that theDecember 1974 change was no more than an extension ofthe union-security provision to an already representedgroup of employees. However, when the clause in effect forthe 12-year period prior to the 1974 change is examined, itquickly becomes apparent that the three classifications oftherapists are first broadly excluded from the recognitionclause and then that those therapists who become membersare specifically included under the recognition clause. Thispairing of exclusion and inclusion certainly makes it appearthat,prior to December 1974, Respondent Union wasrecognized as the representative solely of member thera-pists.This conclusion is not dispelled by the evidence presentedby Respondents concerning their intent. The therapistshave never designated Respondent Union as their represen-tative.No evidence was presented of specific discussionsduring negotiations regarding the status of nonmembertherapists or regarding the inclusion of all therapists in theunit, without regard to membership. Respondents' witness-es were unable to explain what had taken place during thenegotiationswhich had led to formulation of the wording ofarticle III during the 1962 negotiations and, more impor-tantly, no explanation was advanced to explain the reasonfor using that wording. It was conceded that RespondentEmployers were aware that therapists did not desirerepresentation. Respondent Employers' policy of parity ofbenefits for similarly situated employees precludes anyinference as to intent regarding therapist representationbased upon the fact that member and nonmember thera-pists receive identical benefits.Respondent Employersacknowledge that the benefits which it has negotiated withRespondent Union have been extended to some employeesnot represented by the latter and, so far as the recorddiscloses,without the latter's knowledge. Finally, thetherapists have not participated directly in negotiations andthere is no substantial credible evidence that they haveparticipated indirectly in the negotiating process, throughconsultationsand meetingswithRespondent Union'srepresentative.Therefore, the evidence pertaining to theintent of the contracting parties falls far short of overcom-ing the language of the exclusion provision of article IIIwhich appeared in Respondents' agreements for the 12-yearperiod preceding the 1974 agreement.Nor if the evidence of practice of the contracting partiessufficient to establish these points. At no point have asignificant number of therapists been members of Respon-dent Union and at no time, so far as the record discloses,has enforcement of the maintenance-of-membership clausebeen undertaken, despite the evidence of at least threeresignations from membership. In fact, there has been noshowing that Respondent Union even made an effort tocompile a list of "competent" therapists incidental toenforcement of that provision and there is evidence that, onone occasion, an opportunity to include a therapist on sucha list was disregarded. The testimony presented concerningwhat had been told to newly hired therapists was so general,indefinite, and untrustworthy as to preclude a finding thatnewly hired therapists had been told that they wererepresented by Respondent Union without regard to theirmembershipstatus.Several benefits, including the wagerates for occupational and speech therapists, were not evenmentioned in Respondents' contracts and, conversely, noeffort has been made to apply some provisions of theagreement to the therapists. There is no evidence that anygrievance has ever been filed on behalf of a nonmembertherapist. Finally, almost all therapists ignored RespondentUnion's 1973 picket line and many of them performed thework of striking employees, without protest by RespondentUnion and without Respondent Union making any effortto deter them based upon an assertion that they, too, wererepresented in the 1973 negotiations. In these circumstanc-es,itcan hardly be said that Respondents' practicedemonstrates that nonmember therapists were consideredto be a part of the bargaining unit.It could, of course, be argued that my analysis is overlydetailed and picky. Yet, it is based upon the evidence whichRespondents chose to present. It was Respondents whochose the language which had appeared in article III. It wasRespondents who had available the witnesses and theopportunity to explain the discussions and intent underly-ing the choice of that language. It was Respondents whohad available the records and witnesses which would haveserved to dispell all doubt as to the application of theirsuccessiveagreementsto the therapists, had that been thefact. Indeed, as was pointed out during the hearing, eventhewitnesses called by the General Counsel had beenavailable to Respondents for pretrial interview as to thepractice under these agreements. Yet, notwithstandingthese circumstances,Respondents chose to present apaucity of records and only the vaguest of testimony toovercome contractual language which specifically excludedthe therapists from the unit for which Respondent Unionhas been recognized and which then included in that unitonly those therapists who become members of Respondent 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion.In these circumstances,Respondents have simplyfailed to produce the evidence which should have beenadduced to support their defense and the only reasonableconclusion which emerges from this record is that it has notbeen shown that nonmember therapists have been includedhistorically in the bargaining unit.Paramount Press, supra,;Silver Lake Nursing Home,supra.Therefore,I find that,in December 1974, Respondentsadded the nonmember therapists-which representedvirtually all of the therapists-to their bargaining unit,without a majority of those employees having designatedRespondent Union as their bargaining representative andafter a substantial bargaining history during which it hasnot been shown that the therapists were included in theunit. "The fact that the [physical,occupational and speechtherapists]have historically been excluded from the .. .bargaining unit at [Respondent Employer's facilities]means, of course,that they are entitled at this point to avoice in whether or not they desire to be represented by alabor organization."Levine Hospitalof HaywardInc.,219NLRB327,328 (1975).B.WhethertheTherapists are ProfessionalEmployees Entitled to a SeparateDetermination astoTheir Addition to a Unit of NonprofessionalEmployees1.Status of therapists as professional employeesTo be employed by Respondent Employers, a physicaltherapist must be licensed by the State of California. That,in turn,requires graduation from a school whose programsatisfies the requirements set forth in the CaliforniaBusiness and ProfessionsCode andsuccessful completionof written,oral, and practical examinations.Thus,physicaltherapists employed by Respondent Employers have bach-elor of artsdegrees inphysical therapy and are licensed bythe State. They are members of the American PhysicalTherapyAssociation,a professional organizationfor physi-cal therapists,and participate in ongoing training andeducational programs conducted under the auspices of thatassociation.Theywork with both inpatients and outpa-tients.Upon receipt of a doctor's prescription or order for apatient,theyindependently evaluate the patient, testmuscle strength, neurological performance, deficits, andphysical abilities,and measure joint range of motion. Basedupon the results of this evaluation, the therapist then,independently, prepares a written treatment plan, tailoredto the needs of the patient.In carrying out the plan,physical therapists use ultrasound,diathermy,electricalstimulating,weights,and tractionequipment.After eachsessionwith a patient,the therapist prepares a writtenprogress report,both for the patient'smedical file and forreview by the patient's physician.Respondent Employers employ one speech therapist orspeech pathologist, BettyMcDowell, who works at theVallejo rehabilitation center.McDowell has a bachelor'sSBy way of amplification,when the parties had been unable to agreeupon certainprovisionsof the agreement, they submittedthese matters,including RespondentUnion's proposal for modification of art.III, to anonbindingfactfindingproceeding and on December11, 1974, the factfin-der, basedupon representations that all therapistshad been included in thedegree in communications disorders and has completedwork on a master's degree and for a teaching credential, aswell as having participated in clinical training. She possess-es a speech pathology license issued by the State ofCalifornia Board of Medical Examiners and is a member oftheAmerican Speech and Hearing Association, whichsponsors conferences and meetings designed to provideongoing education. The patients whom McDowell treats,for the most part, have suffered strokes or brain injuriesaffecting their voices. They are referred to her by a doctorand, working in a separate room at Vallejo, she indepen-dently evaluates the language skill of the patient andindependently prepares a plan of speech therapy suited tothe needs of the patient. She then carries out that plan,using, as sheseesfit, such equipment as a tape recorder, anelectrolarynx, and an audiometer. She maintains records ofher patients when she works with them and she, alone,makes decisions regarding the discontinuance of speechtherapy for patients.At the time of the hearing, Respondent Employersemployed two occupational therapists. As required byRespondent Employers, both are registered with theAmerican Occupational Therapy Association, which re-quires a bachelor of science or arts degree in occupationaltherapy and a minimum of 6 months' clinical training forregistration. The association sponsors continuing educationthrough conferences and workshops. The occupationaltherapistswork with physically disabled patients uponreceipt of a doctor's order. They independently evaluate thepatient and, like the physical and speech therapists, makean independent determination as to the appropriate thera-py goals, deciding which skills are to be developed. Theoccupational therapists follow their patient plans, makingtheir own decisions as to which equipment to use and,normally, as to the duration of the therapy program. Theyprepare periodic progress reports which become part of thepatients' files.As the foregoing facts demonstrate that the physical,speech, and occupational therapists have met specializededucational requirements and possess advanced degrees ofknowledge and, further, demonstrate that they performintellectual and varied work, requiring consistent exerciseof discretion and subjective judgment, I find that they areprofessional employees within the meaning of Section 2(12)of the Act.The Mason Clinic, 221NLRB 374, 377 (1975).2.The effect of adding professional employees toa unit including nonprofessional employeesAs found above, in December 1975 the contractingparties agreed to modify article III so that it would includenonmemberphysical,speech,and occupational therapists- almost all of the employees in these three classifications- in the bargaining unit.5Althoughthese professionalemployees had been historically excluded from the bargain-ing unit, no election was afforded them nor did a majorityof them indicate in any other manner either a desire to beunit historically, recommended that the proposal be adopted. Such arecommendation,to the extent that it determines the scope of the unit, is notbinding on the Board.See Local 814,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(Morgan and Brother-ManhattanStorage Co., Inc.),223 NLRB 527 (1976),and cases cited therein KAISERFOUNDATIONHOSPITALS,ET AL.481represented by Respondent Union or a desire to beincluded in a unit with the nonprofessional employeeswhom Respondent Union had historically represented. OnMarch 13, 1975, Respondent Employers distributed orposted an interoffice memorandum to all therapists, advis-ing them of their obligations under the now modified articleIIIand attaching a copy of that article, including theportion providing for replacement of employees who failedto observe the financial requirements. On May 13, 1975,Respondent Union made the latter crystal clear when itssecretary-treasurer, Timothy J. Twomy, authored a letter toall therapists, stating,inter alia:Ihereby demand that you meet your obligation underArticle III, Section 3, and remit the appropriate dues orfeeswithin 15 days. Your failure will result in ournotification toKaiserHospitals of your failure tocomply with this section, demanding your termination.Consequently, the situation presented in the instant caseis virtually identical to that which occurred inSt.Luke'sHospital Center, 221NLRB 1314 (1976), where a violationwas based upon efforts to enforce a union-security clause ina contract combining professional with nonprofessionalemployees in the unit, without having accorded the formeran opportunity to vote on whether they desired to beincluded. As the situation is the same in the instant case, soalso would be the results.C.Whether Section 10(b) of the Act PrecludesFinding a Violation Against Respondent EmployersThe violations found above are all rooted in the expan-sion of the bargaining unit in December 1974 to include alltherapists.Consequently, it was the act of recognitionwhich constitutes the unlawful act and all conduct whichfollowed - the formulation of the precise language for theunion-security clause, the execution of the agreement, theimplementation and enforcement of the agreement -becomes unlawful only in light of that act of recognition.Thus, the 6-month limitation of Section 10(b) of the Actcommences in December 1974.Paper Products and Miscel-laneousChauffeurs,Warehousemen and Helpers, Local 27(Combined Container Industries),209 NLRB 883 (1974).While this poses no problem for the charge in Case 20-CB-3483, it means that the charge in Case 20-CA-10516, whichwas not served until August 13, 1975, clearly does notencompass events occurring in the month of December1974. Nor does the Charging Party's July 3, 1975, commu-nication to the General Counsel, appealing the dismissal ofCase 20-CB-3483 and seeking "to amend said charges toinclude charges of unfair labor practices against" Respon-dent Employers,assumingthat thiscommunication servesas a charge under the Board's Rules and Regulations, Series8, as amended, Sections 102.10 through 102.14 and 102.33 .6This being the case, the charge against Respondent Em-ployers is barred under Section 10(b) of the Act. The6 I reject the Charging Party's argument that by naming RespondentEmployers in Case 20-CB-3483 and by serving them with a copy of thatcharge,therefore,Case 20-.CB-3483 serves as a charge against RespondentEmployers.That charge is clearly limited to RespondentUnionand, thoughitattributes unlawful conduct to the latter, it makes no assertions of anyunderlying unfair labor practices occurred more than 6months prior to the filing of both the July 3, 1975, letter andthe charge in Case 20-CA-10516. All conduct occurringduring the 6 months immediately prior thereto was lawfulon its face and could only be held unlawful by reliance onthe fact of the unlawfulexpansionof the unit in December1974. In this posture, the charge against RespondentEmployers can only be held time-barred under Section10(b) of the Act.Combined Container Industries, supra.At the commencement of the hearing, in responding toRespondent Employer's motion to dismiss Case 20-CA-10516, counsel for the General Counsel pointed out thatconsideration should be accorded to the possibility that"the employees affected did not know and had no way ofknowing" about Respondents'agreementto expand theunit to include all therapists. However, there is no evidencethat Respondents undertook any effort to conceal this fact.Moreover, by the end of January 1975, it was abundantlyclear to virtually every one of the therapists who appearedin this hearing what had occurred, although they might nothave completely understood the terms of the union-securityclause to which they would be subject. Consequently, therewas ample timefor them to have filed a timely chargeagainstRespondent Employers just as was done againstRespondent Union. That they failed to do so is hardlyjustification for attempting to obtain an exemption fromthe accommodation which Congress has struck between thecompeting factors of employee self-determination and ofburying stale disputes.Local Lodge No. 1424,InternationalAssociation of Machinists, AFL-CIO [Bryan ManufacturingCo.] v. N.L.R.B.,362 U.S. 411,428 (1960).Therefore,I shall recommendthat Case 20-CA-10516 bedismissed.V. THE EFFECTOF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Union set forth above,occurring in connection with the operations of RespondentEmployers set forth3in section1,above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.Kaiser Foundation Hospitals, The Permanente Med-icalGroup, and Kaiser Foundation Health Plan are a jointemployer within the meaning of Section 2(2) of the Act,engaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2.Hospital and InstitutionalWorkers Union, Local250, is a labor organization within the meaning of Section2(5) of the Act.3.By accepting exclusive recognition as the representa-tiveof all physical therapists, speech therapists, andunlawful conduct on the part of Respondent Employers and could hardlyserve as notice to Respondent Employers, Respondent Umon, or the Boardof assertions of unlawful conduct by any person other than RespondentUmon. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccupational therapists employed by Kaiser FoundationHospital,The Permanente Medical Group, and KaiserFoundationHealth Plan in their Northern Californiafacilities,at a time when a majority of these professionalemployees had not designated Respondent Union as theircollective-bargaining representative,had not been includedhistorically in the bargaining unit for which RespondentUnion has served as the representative,and had not beenafforded an opportunity to express a choice as to whetherthey wished to be included in a unit with nonprofessionalemployees,RespondentUnion has violated Section8(b)(1)(A) ofthe Act.4.By entering into a collective-bargaining agreementwith Kaiser Foundation Hospitals,The Permanente Medi-calGroup,and Kaiser Foundation Health Plan, whichrequired all therapists to either join and remain a memberof Respondent Union or alternatively pay a monthly feeequivalent to the established monthly dues of RespondentUnion,Respondent Union thereby violated Section 8(bX2)of the Act.5.By threatening to cause Kaiser Foundation Hospi-tals,The Permanente Medical Group,and Kaiser Founda-tion Health Plan to discharge physical therapists, speechtherapists,and occupational therapists for failure to eitherbecome and remain members of Respondent Union or topay a monthly fee equivalent to monthly dues,RespondentUnion thereby violated Section 8(b)(2) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.7.The charge in Case20-CA-10516 alleges conductoccurring outside the 6-month limitation period prescribedin Section 10(b) of the Act.THE REMEDYHaving found that Respondent Union has engaged in,and is engaging in, certain unfair labor practices,I shallrecommend that it be ordered to cease and desist therefromand that it take certain affirmative action to effectuate thepolicies of the Act.In order to dissipate the effects of Respondent Union'sunfair labor practices,I shall recommend that it be orderedto cease maintaining or giving effect to its current recogni-tion and the 1974-75 collective-bargaining agreement withKaiser Foundation Hospitals,The Permanente MedicalGroup, and Kaiser Foundation Health Plan to the extentthat the recognition and agreement covers physical thera-pists,speech therapists,and occupational therapists, or anymodification,extension,renewal, supplement,or successiveagreement,until such time as Respondent Union shall havebeencertified bythe Board as the exclusive representativeof the employees in question.As shown above, on May 13, 1975, Respondent Unionthreatened to seek the termination of therapists who failedto tender the equivalent of monthly dues pursuant to theunion-security clause contained in the collective-bargainingagreementwhich emanated from Respondent Union'sacceptance of unlawful recognition as the bargainingrepresentative of all therapists. Prior toMay 13, 1975, ar In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec 102 48substantial number of therapists protested, in writing, theiraddition to the unit for which Respondent Union had beenserving as the bargaining representative.Following receiptof the letter, at least eight therapists accompanied theirtender of fees with letters protesting strenuously the need tomake such payments. In these circumstances, RespondentUnion's conduct,while not so extreme,is similar to thatwhich occurred inHaven Manor Health Related Facility,226 NLRB 329 (1976). That is, the therapists were coercedinto paying these fees initially and into continuing to paythese fees, or, alternatively, into becoming members ofRespondent Union and remaining members of RespondentUnion, depending upon which of the alternatives presentedby thecollective-bargaining agreement were chosen by theindividual therapists, as a result of Respondent Union'scoercion. Accordingly, I shall recommend that all dues andfees received by Respondent Union pursuant to theDecember 1974 agreement from physical, speech, andoccupational therapists be returned, with interest at the rateof 6 percent per annum. F.W.Woolworth Company,90NLRB 289 (1950);Isis Plumbing & Heating Co.,138 NLRB716 (1962).Upon the foregoing findings of fact, conclusions of law,and upon theentirerecord, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER?Respondent Union, Hospital and Institutional Workers,Local 250,its officers,agents,and representatives,shall:1.Cease and desist from:(a)Continuing to accept exclusive recognition as therepresentative of physical therapists, occupational thera-pists, and speech therapists employed at Northern Califor-nia facilities of Kaiser Foundation Hospitals, The Perman-enteMedical Group, and Kaiser Foundation Health Planor entering into any collective-bargaining agreement affect-ing those employees, unless and until it has been dulycertified by the National LaborRelations Board as theexclusive bargaining representative of a unit includingphysical therapists, speech therapists, and occupationaltherapists.(b)Maintaining or giving effect to the collective-bargain-ing agreementof December 1974 with Kaiser FoundationHospitals, The Permanente Medical Group, and KaiserFoundation Health Plan, or to any modification, extension,renewal, supplement,or successive agreement thereto, or toany checkoff cards executed pursuant to said contract tothe extent that they pertain to physical therapists, speechtherapists,and occupational therapists.(c)Maintaining, enforcing,or attempting to maintain orenforce in any manner the union-security clause of theaforementioned collective-bargaining agreement with re-spect to physical therapists, speech therapists, and occupa-tional therapists of Kaiser Foundation Hospitals, ThePermanenteMedicalGroup, and Kaiser FoundationHealth Plan, who have refused to comply with said clause.(d) Including in any collective-bargaining unit consistingof nonprofessional employees, any professional employees,of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions,and Order, and all objections thereto shall be deemedwaived for all purposes. KAISER FOUNDATION HOSPITALS, ET AL.including physical therapists, speech therapists, and occu-pational therapists, who have not indicated a desire to berepresented in a bargaining unit with nonprofessionalemployees.(e) In any othermanner restrainingor coercing employ-ees in the exerciseof the rights guaranteed them in Sections7 and 9(b)(1) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Withdraw, rescind, and give no further effect to anynotice,memorandum, letter, or statement which canreasonably be construedas maintainingor enforcing, orattempting to maintain or enforce, the union-securityclause of the December 1974 agreement with respect to thephysical therapists, speech therapists, and occupationaltherapists who have refused to comply therewith.(b)Reimburse all physical therapists, speech therapists,and occupational therapists for dues or for fees equivalentto dues paid by or withheld from them in the mannerprovided in "The Remedy" section of this Decision.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allrecords necessary or useful to compute the backpay setforth in "The Remedy" section of this Decision.(d) Post at itsbusinessoffices and meeting halls copies ofthe attached notice marked "Appendix."8 Copies of saidnotice, on forms provided by the Regional Director forRegion 20, after being duly signed by Respondent Union'sauthorized representative, shall be posted by RespondentUnion immediately upon receipt thereof, and be main-tained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent Union to ensure that said notices are notaltered, defaced, or covered by any other material.(e)Mail to the Regional Director for Region 20, signedcopies of said notices for posting by Kaiser FoundationHospitals, The Permanente Medical Group, and KaiserFoundation Health Plan, if willing, in places where noticesto employees are customarily posted. Copies of said notice,to be furnished by the Regional Director for Region 20,after being duly signed by Respondent Union's authorizedrepresentative, shall be returned forthwith to the RegionalDirector.(f)Notify theRegionalDirector for Region 20, in writing,within 20 days from the date of this Order, what stepsRespondent Union has taken to comply herewith.IT IS FURTHER ORDERED thatCase 20-CA-10516 be andhereby is, dismissed.APPENDIX483NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT continue to accept exclusive recogni-tion as the representative of physical therapists, occupa-tional therapists, and speech therapists employed atNorthern California facilities of Kaiser FoundationHospitals, The Permanente Medical Group, and KaiserFoundation Health Plan, nor will we enter into anycollective-bargaining agreementaffecting those em-ployees unless and until we have been duly certified bythe National Labor Relations Board as the exclusivebargaining representative of physical therapists, speechtherapists, and occupational therapists.WE WILL NOTmaintainor give effect to the collective-bargainingagreementof December 1974 with KaiserFoundationHospitals,The PermanenteMedicalGroup, and Kaiser Foundation Health Plan, nor to anymodification,extension,renewal,supplement, or suc-cessive agreementthereto, nor to any checkoff cardsexecuted pursuant to said contract to the extent thatthey pertain to physical therapists, speech therapists,and occupational therapists.WE WILL NOTmaintain,enforce, or attempt tomaintain or enforce, in any manner the union-securityclauseof the aforementioned collective-bargainingagreement with respect to physical therapists, speechtherapists, and occupational therapists of Kaiser Foun-dation Hospitals, The Permanente Medical Group, andKaiser Foundation Health Plan, who have refused tocomply withsaid clause.WE WILL NOT include in any collective-bargainingunit consisting of nonprofessional employees, anyprofessional employees, including physical therapists,speech therapists, and occupational therapists, whohave not indicated a desire to be represented in abargaining unit with nonprofessional employees.WE WILL NOT in any manner restrain and coerceemployees in the exercise of rights guaranteed them inSection 7 and 9(b)(1) of the Act.WE WILL withdraw, rescind, and give no furthereffect to any notice, memorandum, letter, or statementwhich can reasonably be construed as maintaining orenforcing, or attempting to maintain or enforce, theunion-security clause of our December 1974 agreementwithKaiser Foundation Hospitals, The PermanenteMedical Group, and Kaiser Foundation Health Planinsofar as they pertain to physical therapists, speechtherapists, and occupational therapists who have re-fused to comply therewith.8 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board." 484DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL reimburse all physical therapists, speechPermanente Medical Group, and Kaiser Foundationtherapists, and occupational therapists for dues or feesHealth Plan.equivalent to dues paid by or withheld from them underHOSPITAL. ANDthe terms of the December 1974 collective-bargainingINSTITUTIONALWORKERSagreementwithKaiser Foundation Hospitals, TheUNION, LocAL 250